            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN W. BONK and DONNA M.
BONK, Husband and Wife,                     NO. 3:18-CV-2417
    Plaintiffs,
                                            (JUDGE CAPUTO)
           v.
AMERICAN STATES INSURANCE
COMPANY,
    Defendant.
                                 ORDER
   NOW, this 1st day of October, 2019, IT IS HEREBY ORDERED that:
   (1)   Plaintiff’s Motion to Withdraw Sur-Reply (Doc. 23) is GRANTED, and
         Plaintiff’s sur-reply brief (Doc. 21) is STRICKEN from the record
   (2)   The Motion to Strike Plaintiff’s Sur-Reply Brief (Doc. 22) is DENIED as
         moot.
   (3)   The Motion for Summary Judgment (Doc. 16) filed by Defendant
         American States Insurance Company is DENIED.


                                           /s/ A. Richard Caputo
                                           A. Richard Caputo
                                           United States District Judge
